DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on October 14th, 2021 in response to the Non-Final Office Action mailed on July 15th, 2021.  Per Applicant's response, Claim 1 has been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-4 still remain for prosecution in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Specification
The abstract of the disclosure was previously objected to because it exceeded 150 words in length.  Applicant has provided a corrected Abstract in accordance with MPEP § 608.01(b), thereby obviating the previous specification objection.

Claim Objections
Claims 1-4 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 1-4 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.

Allowable Subject Matter
Claims 1-4 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Freda on October 22nd, 2021 (authorization formally given on October 28th).
The application has been amended as follows: 

1.	A brushless motor integrated pump comprising: a brushless motor having a rotary shaft; a rotor axially mounted on the rotary shaft; a stator disposed around the rotor; a motor case forming a part of a case body and in which the rotor and the stator are accommodated; a motor cover covering the motor case with the rotary shaft penetrating through and protruding from an opening of the motor case; a low-pressure-side gear pump and a high-pressure-side gear pump that share the rotary shaft of the brushless motor as a driving source and which are accommodated in a multistage manner inside a pump cover which is disposed on a surface of the motor cover to form the case body with the motor case; a low-pressure-side outlet of the low-pressure-side gear pump formed in a pressurizing space of the low-pressure-side gear pump and a high-pressure-side outlet of the high-pressure-side gear pump formed in a pressurizing space of the high-pressure-side gear pump, wherein a working medium is introduced from a low-pressure-side inlet provided in the pump cover to flow serially into the low-pressure-side gear pump and the high-pressure-side gear pump and is serially pressurized, wherein the serially forms a portion of the high-pressure-side outlet of the high-pressure-side gear pump and which is formed in the motor cover[,] such that the serially pressurized working medium is caused to flow out from a case body outlet formed in the motor case; a low pressure outflow path provided for a low-pressure-side working medium and a high pressure outflow path provided for a high-pressure-side working medium, wherein the low pressure outflow path is communicated with the low-pressure-side outlet of the low-pressure-side working medium discharged from the pressurizing space of the low-pressure-side gear pump or the high-pressure-side inlet of the high-pressure-side gear pump to cause the low-pressure-side working medium to flow out from the low-pressure-side outlet of the low-pressure-side gear pump formed in the pump cover, wherein the high3Application No. 16/578,263Docket No.: 85974-0065Amendment dated October 14, 2021 Reply to Office Action of July 15, 2021pressure outflow path discharges the high-pressure-side working medium from the case body outlet formed in the motor case and discharged from the pressurizing space of the high-pressure- side gear pump; and a connection passage including a check valve that opens the high-pressure-side outflow path to the low-pressure-side outflow path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC